office_of_chief_counsel internal_revenue_service memorandum number release date cc eee eb qp1 dsbloom presp-114910-19 uilc date third party communication none date of communication not applicable to david a conrad area_counsel mountain states denver tax_exempt_and_government_entities_division counsel from victoria a judson associate chief_counsel employee_benefits exempt_organizations and employment_taxes subject deductibility under sec_404 of contribution paid to a qualified_retirement_plan under the objective outlay-of-assets test of 429_us_569 this memorandum provides general legal advice on the determination of whether a contribution by an employer to the employer’s qualified_retirement_plan has actually been paid to the plan’s trust such that the contribution is deductible under sec_404 of the internal_revenue_code code for the employer’s taxable_year in which the contribution is made assuming all other applicable_requirements are satisfied this determination is made under the standards set forth in 429_us_569 which applies an objective outlay-of-assets test this memorandum describes the elements of this test provides that the application of the test is made taking into account the relevant facts and circumstances of the contribution and includes illustrative examples this memorandum should not be used or cited as precedent the analysis in this memorandum is limited to the determination of whether a contribution is deductible under sec_404 this memorandum does not address the treatment or characterization of similar transactions under other provisions of the code or the employee_retirement_income_security_act_of_1974 pub_l_no stat as amended erisa moreover the analysis does not depend on the classification for example as stock or indebtedness of the asset contributed or whether the contribution is subject_to or exempt from the prohibited_transaction rules of sec_406 or sec_407 of erisa and sec_4975 of the code presp-114910-19 issue for purposes of sec_404 how is a determination made that an employer’s contribution has been paid within the meaning of sec_404 to the trust of a qualified_retirement_plan in a taxable_year of the employer maintaining the plan for which the employer claims a deduction conclusion for a contribution by an employer to the trust of a qualified_retirement_plan maintained by the employer to be deductible under sec_404 for the employer’s taxable_year in which the contribution is made the contribution must be a payment of cash or its equivalent or property to the trust whether a contribution is paid for purposes of sec_404 is determined under the objective outlay-of-assets test set forth in don e williams the employer must experience an outlay of or reduction in its assets when the contribution is made moreover the trust must receive the full advantage of the contribution and thus there must be no retention by the employer of significant control_over the contributed asset or imposition of a significant encumbrance on the trustee’s ability to dispose_of the asset whether these elements are satisfied depends on the facts and circumstances of the particular contribution law and analysis under sec_404 the determination of whether a contribution by an employer to the employer’s qualified_retirement_plan is deductible for the employer’s taxable_year in which the contribution is made depends in part on whether the contribution constitutes a payment of cash or its equivalent or property to the plan’s trust the resolution of this issue depends in turn on whether the contribution satisfies the objective outlay-of- assets_test set forth in don e williams as described below sec_404 sec_404 governs the deductibility of a contribution to the trust of a deferred_compensation plan maintained by an employer for its employees that satisfies the qualification requirements of sec_401 pursuant to sec_404 if an employer makes a payment no later than the due_date including extensions for filing the employer’s return for a taxable_year and if the payment is on account of that taxable_year then the employer is deemed to have made a payment on the last day of the preceding_taxable_year presp-114910-19 among other requirements in order for an employer to deduct a contribution under sec_404 the amount must be paid_by the employer to the qualified_trust the words paid and payment appear throughout sec_404 payment requirement congress has also repeatedly emphasized the importance of the payment requirement in h_r rep no the ways_and_means_committee stated the present law endeavors to encourage the setting up of retirement benefits by employers for their employees and in pursuance of this policy permits employers to take as a deduction amounts irrevocably set_aside in a pension_trust or other fund to provide annuities or retirement benefits for superannuated employees see h_r rep no pincite finally the regulations under sec_404 promulgated in also emphasize the importance that the contribution actually be paid see sec_1_404_a_-1 contribution is paid payment is actually made sec_1_404_a_-3 contributions are paid contributions must be paid in a taxable_year as the supreme court has noted these regulations under sec_404 should be accorded significant weight don e williams and the objective outlay-of-assets test as noted above the use of the terms paid or payment imposes the requirement of actual payment rather than simply the recognition accrual of a liability to make payment although neither the code nor the regulations thereunder set forth a standard for determining what constitutes payment under sec_404 the supreme court in don e williams applied an objective outlay-of-assets test to determine if an employer had made a payment to a qualified_trust for purposes of claiming a deduction under sec_404 don e williams u s pincite the employer in that case argued that the contribution of a fully secured promissory demand note to the trustee of a profit sharing plan and trust constituted an amount_paid within the meaning of sec_404 id pincite the court disagreed stating that the note for the maker even though fully for example the word paid appears twice in the lead-in language of sec_404 see also paragraphs a a in the taxable_year when paid if the contributions are paid a e any amount_paid in a taxable_year in excess of the amount deductible in such year and a for purposes of paragraphs and a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof see h_r rep no pincite compensation is paid s rep no pincite compensation is paid h_r rep no pincite contributions actually paid h_r rep no pincite payments to a qualified_trust or plan and a151 payment is made s rep no pincite actual payments staff of j comm on taxation 83rd cong summary of the new provisions of the internal_revenue_code of pincite actually made a payment see don e williams v commissioner u s pincite the applicable treasury regulations since consistently have stressed payment by the accrual-basis taxpayer see reg sec_29 p -1 reg sec_39 p -1 d reg sec_1_404_a_-1 sec_1_404_a_-1 with the statute re-enacted in the code this administrative construction may be said to have received congressional approval see 343_us_118 presp-114910-19 secured is still only his promise to pay and i t does not in itself constitute an outlay of cash or other_property id pincite relying in part on earlier decisions the court analyzed the payment requirement of sec_404 the statutory terms paid and payment coupled with the sec_404 grace period and the legislative history’s reference to paid and actually paid demonstrate that regardless of the method_of_accounting all taxpayers must pay out cash or its equivalent by the end of the grace period in order to qualify for the sec_404 deduction this accords also with the apparent policy behind the statutory provision namely that an objective outlay-of-assets test would insure the integrity of the employees' plan and insure the full advantage of any contribution which entitles the employer to a tax_benefit id pincite footnote omitted justice stevens in his concurring opinion explicitly tied the payment requirement to the purpose behind sec_404 mr justice blackmun’s opinion for the court which i join construes the word paid to require the delivery of cash or its equivalent in my judgment that construction best serves the statutory purpose of protecting the integrity of pension plans because the employer and the pension_trust are often controlled by the same interests id pincite stevens j concurring the court distinguished a promissory note from a bank check the line between a promissory note and a check may be thin at times but it is distinct the promissory note even when payable on demand and fully secured is still as its name implies only a promise to pay and does not represent the paying out or reduction of assets a check on the other hand is a direction to the bank for immediate payment is a medium of exchange and has come to be treated for federal tax purposes as a conditional payment of cash 12_tc_524 revrul_54_465 cum bull the factual difference is illustrated and revealed by taxpayer’s own payment of each promissory note with a check within a year after issuance the promissory note at issue in don e williams was the employer’s own acknowledging its obligation to the trust the court cited 283_us_140 denying a deduction for a taxpayer’s exchange of a note because the transaction involved no outlay of cash or property having a cash_value and 309_us_409 giving a personal note did not give rise to a deduction because the personal note was not the equivalent of cash don e williams u s pincite presp-114910-19 don e williams u s pincite the court also found that for purposes of determining satisfaction of the payment requirement it is irrelevant whether the employer’s promissory note is secured because the provision of collateral is not payment and does not transform the promise into an actual payment within the meaning of sec_404 accordingly because the employer in don e williams parted with none of its assets upon the issuance of its promissory note the court held that it was not entitled to a deduction under a statute that requires the actual payment of a contribution subsequently the tax_court applied the objective outlay-of-assets test to determine whether an employer is entitled to a current deduction for a contribution of property to a qualified_trust that was agreed to but not completed before the end of the grace period in reed smith shaw mcclay v commissioner t c m the tax_court considered whether a taxpayer was entitled to deduct a contribution made for a taxable_year when the taxpayer and the retirement_plan trustee entered into an agreement to contribute shares of stock before the end of the grace period described in sec_404 but the taxpayer failed to transfer title and control of the shares to the qualified_trust until after the end of the grace period the court applied the objective outlay-of-assets test in upholding the irs’ determination that no deduction under sec_404 was allowed for the taxable_year with respect to the contribution and cited other cases in which in the court’s view the objective outlay-of-assets test was applied the court in reed smith emphasized that a n employer must irrevocably set_aside the contribution for the plan prior to don e williams the court and the internal_revenue_service irs articulated the rule that delivery of a taxpayer’s own promissory note to a retirement_plan trust does not constitute payment that entitles the taxpayer to an immediate deduction see eg 12_tc_860 an actual payment of the contribution to an employees' trust in the taxable_year is a prerequisite to the allowance of a deduction on account thereof and the issuance and delivery of a promissory note does not constitute such actual payment revrul_71_95 1971_1_cb_130 the delivery of a taxpayer’s own term promissory note to an employees’ trust does not constitute payment for purposes of sec_404 don e williams u s pincite citing 309_us_409 there the taxpayer argued that his giving a secured note to a bank in response to a guarantee gave rise to a deduction the court observed that the note was not the equivalent of cash to entitle the taxpayer to the deduction and concluded that the fact the note was secured made no difference in the result t he collateral was not payment it was given to secure respondent’s promise to pay and did not transform the promise into the payment required to constitute a deductible loss in the taxable_year id pincite the reasoning is apparent the note may never be paid and if it is not paid the taxpayer has parted with nothing more than his promise to pay 54_f2d_848 ca1 for example we have held that an employer’s accrual on its books of its liability for a plan contribution does not constitute payment of the contribution for purposes of sec_404 see 63_tc_11 similarly we have held that there was no payment under sec_404 when an employer merely designated on its books and on the books of the plan that a portion of a certificate of deposit belonged to the plan see rollar homes inc v commissioner tcmemo_1987_166 reed smith t c m pincite presp-114910-19 or remove the contribution from the employer’s direct control in order to qualify for a deduction under sec_404 id pincite the objective outlay-of-assets test includes a requirement that as a result of the contribution for which it claims a deduction under sec_404 an employer must experience an outlay of or reduction in its assets and the trust must receive the full advantage of the contribution a promise to pay even if secured and certificated is not payment for purposes of sec_404 if there is no outlay of cash or property by the employer see don e williams u s pincite the promissory note even when payable on demand and fully secured is still as its name implies only a promise to pay and does not represent the paying out or reduction of assets reed smith tcmemo_1998_64 pincite an employer must irrevocably set_aside the contribution for the plan gillis t c pincite the statutory scheme it seems clear enough requires that an accrual basis taxpayer part with something of value to the pension_plan trustee petitioner did not part with anything during the required time it only accrued an obligation on its books and that is not enough in addition don e williams and later decisions highlight the relevance of control_over the asset following its contribution as a factor in determining whether a contribution satisfies the objective outlay-of-assets test thus the degree of control or influence retained by an employer over the contribution is an important element of the objective outlay-of-assets test as is the degree of encumbrance on the asset restricting the trustee’s flexibility to use it to best fit the needs of the plan these elements of the objective outlay-of-assets test apply in order to determine whether the trust has received the full advantage of the contribution at the time the contribution is made an employer who retains significant control_over the contributed asset has not actually made a payment to the trust because no amount is irrevocably set_aside for the plan see reed smith tcmemo_1998_64 pincite h_r rep no pincite see also rollar homes inc v commissioner tcmemo_1987_166 consequently even though the beneficiaries of the plan may have acquired some equitable rights to a portion of the cd such acquisition did not irrevocably set_aside the contribution for the plan or remove the contribution from the direct control of petitioner similarly the degree of encumbrance on the contributed asset is evidence of the extent to which the trustee has the ability to use the asset in a way that best meets the plan’s needs taking into account the nature of the asset a trustee’s ability to liquidate a_trust asset is necessary for a qualified_trust to be able to pay benefits for example if contributed_property cannot be sold on account of restrictions placed by the employer then the trust may not have the liquidity necessary to pay participant benefits in a timely manner this danger is avoided if the contributed_property is not significantly encumbered as the supreme court has noted the apparent policy behind the statutory provision is to insure the integrity of the employees’ plan and insure the full advantage of any contribution which entitles the employer to a tax_benefit don e williams u s pincite presp-114910-19 accordingly for a contribution by an employer to the trust of a qualified_retirement_plan maintained by the employer to be deductible under sec_404 for the employer’s taxable_year in which the contribution is made the contribution must be a payment of cash or its equivalent or property to the trust for a contribution to the trust to be a payment under sec_404 the contribution must satisfy the objective outlay-of-assets test of don e williams as described above which requires an outlay of or reduction in the employer’s assets and that the trust is entitled to the full advantage of the contribution and thus there is no retention of significant control_over the contributed asset by the employer or imposition of a significant encumbrance taken together these elements support the application of the objective outlay-of-assets test in accordance with its purposes as articulated by the supreme court in don e williams thus ensuring the integrity of the qualified_trust and the full advantage to the trust of any contribution that entitles the employer to a tax_benefit don e williams u s pincite facts and circumstances to be taken into account in applying the objective outlay-of-assets test some employers that maintain qualified_retirement_plans for the benefit of their employees have claimed a deduction under sec_404 for the employer’s taxable_year for the contribution to a plan of a note obligating the employer to pay cash or property to the trust after the end of the grace period described in sec_404 for that taxable_year with no current outlay or reduction in the employer’s assets in other cases an employer has retained significant control_over an asset following its contribution in the taxable_year for which the deduction under sec_404 is claimed or the asset is so encumbered that the trustee cannot effectively utilize the asset to pay plan benefits whether a contribution has actually been paid to a qualified_trust under the two elements of the objective outlay-of-assets test of don e williams as described in this memorandum depends on the facts and circumstances of the contribution the following illustrate the first element whether there has been an outlay of or reduction in the employer’s assets employer’s promissory note an employer contributes its own promissory note to the plan obligating the employer to pay cash or its equivalent or property to the trust at a later date the contribution is not deductible as an actual payment under sec_404 regardless of whether the note is secured or transferable because the note’s contribution is not an outlay of or reduction in the employer’s assetsdollar_figure in contrast to the contribution of an employer’s promissory note to the trust the transfer of an unrelated third-party’s promissory note held by the employer to a plan’s trust may be the payment of a contribution for purposes of sec_404 assuming the employer does not retain significant control_over the note nor is the trustee’s use of the note significantly encumbered so that the employer may deduct the fair_market_value of the contribution of the unrelated-third-party note for a taxable_year if it is made within the applicable grace period subject_to the limitations of sec_404 presp-114910-19 employer debt an employer contributes its own publicly traded debt to the plan the contribution of the debt_instrument is essentially the same as the contribution of a promissory note because the debt_instrument reflects the employer’s promise to make payments to the instrument’s owner at a later date and thus is not an outlay of or reduction in the employer’s assets similarly the contribution by the employer of debt of a member of its controlled_group within the meaning of sec_414 c or m is not an outlay of or reduction in the employer’s assets book entry an employer's designation of its liability for a plan contribution as a debit on its books and an accrual on the books of the plan without a corresponding transfer of assets to the plan is not an actual payment of the contribution because the book entry by itself is not an outlay of or reduction in the employer’s assets treatment of contributed asset as an asset of the employer for accounting purposes an employer’s continued treatment for purposes of its financial statements of an asset contributed to the qualified_trust as an asset of the employer or its inability otherwise to treat the asset solely as an asset of the plan is a factor to be taken into account in determining whether there is an outlay of or reduction in the employer’s assets the following illustrate the second element of the objective outlay-of-assets test whether the trust has received the full advantage of the contribution and thus there is no retention of significant control_over the contributed asset by the employer or imposition of a significant encumbrance asset inaccessible a trustee’s inability to access a contributed asset including an asset that is cash or otherwise unencumbered indicates the trust has not received the full advantage of the contribution because the trustee’s use of the asset is significantly encumbered for as long as the asset continues to be inaccessible following its contribution the asset may be inaccessible for example if the cash or property is placed in escrow the asset is available first to other creditors of the employer or the property is not transferrable for a number of years or without the prior approval of the employer employer option to repurchase property call option a contribution of property such as shares of employer stock whether or not publicly traded that includes an employer option to repurchase the property at the employer’s discretion or for a set number of years following the contribution is a factor to be taken into account in determining whether the employer has retained significant control_over the asset even if the repurchase price is to be determined by an independent fiduciary or is set to be equal to or exceed the asset’s fair_market_value option to require employer to repurchase contributed_property put option a contribution of property such as shares of employer stock whether or not publicly traded subject_to a put option requiring the employer to repurchase the presp-114910-19 contributed_property is a factor to be taken into account in determining whether the trust has received the full advantage of the contribution for example if the asset is significantly encumbered because the trustee cannot exercise the put option without the employer’s consent or for a set number of years following the contribution this may be true even if the asset subject_to the put option is to be sold at a price equal to or exceeding its fair_market_value similarly a put option that includes a right for the employer to delay the settlement_date for a significant period of time is a factor to be taken into account in determining whether the trust has received the full advantage of the contribution on account of the employer’s retaining significant control_over the asset other restrictions on trustee’s ability to transfer the asset other restrictions on the trustee’s ability to transfer or optimize the use of the contributed asset are also factors to be taken into account in determining whether the trust has received the full advantage of the contribution because the employer has retained significant control_over the asset or the trustee’s use of the asset is significantly encumbered examples of other restrictions include a prohibition on the trustee’s transferring the contributed asset to a third party or the trustee’s pledging the asset as security for a loan please call diane s bloom at if you have any further questions cc kyle n brown division counsel tegedc robin greenhouse division counsel lb_i
